IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-41400
                          Conference Calendar



LARRY EDWARD HUDDLESTON,

                                           Plaintiff-Appellant,

versus

GAIL FALCO, Assistant District
Attorney for Collin County;
CHARLES PALMER, Assistant
Attorney General for the State
of Texas; GARY L. JOHNSON,
DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 4:99-CV-174
                          --------------------
                              June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Larry Edward Huddleston, prisoner number 04147-010, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous.     The district court determined that the suit lacked

any arguable basis in law, as the defendants were entitled to

immunity.    Huddleston has failed to brief this issue.     See Yohey


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-41400
                                 -2-

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Fed. R. App. P.

28(a)(9).   This appeal should thus be dismissed as frivolous.

Because the appeal is dismissed for failure to brief,

Huddleston’s motion to expand the record is denied.

     This dismissal of a frivolous appeal following the district

court’s dismissal of the lawsuit as frivolous constitutes two

strikes against Huddleston for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).      If

one other district court action or appeal filed by Huddleston is

dismissed as frivolous, he will be barred from bringing a civil

action or appeal as a prisoner proceeding in forma pauperis

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS.   5TH CIR. R. 42.2.   MOTION TO

EXPAND THE RECORD DENIED.   SANCTIONS WARNING ISSUED.